EXAMINER’S AMENDMENT
The application has been amended as follows: 
Regarding claim 19, line 1, the term “claim 18” has been changed to --claim 15--.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        














REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 04/19/2021 has been entered.  Claims 18, 21-31 have been cancelled.  Claims 1-17, 19-20, and 32 are pending in this Office action.
Allowable Subject Matter
Claims 1-17, 19-20, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a signal receiving device comprising: determine whether the signal level of the first differential signal is greater than a second reference signal level different from the first reference signal level to output a second comparison signal of the plurality of comparison signals; and a clock data recovering device configured to recover a clock signal embedded in the first to third input signals based on the first comparison signal and the second comparison signal to generate a recovery clock signal as recited in claim 1; a second variable gain amplifier configured to amplify the signal level of the first differential signal based on a second gain control signal; a first level detector configured to output a first comparison signal in response to an output of the first variable gain amplifier being greater than a first reference signal level; a second level detector configured to output a second comparison signal, in response to an output of the second variable gain amplifier being greater than a second reference signal level; a clock data recovering device configured to recover a clock signal embedded in the first to third input signals based on the first comparison signal and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KTJune 5, 2021